

115 HRES 755 IH: Original Black History Month Resolution of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 755IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Al Green of Texas submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing and celebrating Black History Month.
	
 Whereas the theme for Black History Month 2018 is African Americans in Times of War, which commemorates the centennial of the end of the First World War in 1918, and explores the complex meanings and implications of this international struggle and its aftermath;
 Whereas this resolution will focus primarily on African Americans in the military, which is but one historically important aspect of this far reaching exploration of African-American history;
 Whereas African Americans have fought for the United States throughout its history; Whereas despite racial segregation and discrimination, African Americans have played a significant role from the colonial period forward;
 Whereas Crispus Attucks was a fugitive slave working outside of Boston, Massachusetts, as a sailor and during his time off, he worked as a rope maker near the wharf;
 Whereas in early 1770, competition for work and wages became stiff as British soldiers were contending for the same unskilled positions as the locals;
 Whereas this situation created tension which slowly escalated to violent confrontations; Whereas on March 5, 1770, Attucks led a group of rope makers and sailors into a confrontation with a group of British soldiers and subsequently was shot and killed;
 Whereas Crispus Attucks, a Black man, is generally considered to be the first casualty of the Revolutionary War and is remembered as the first of many notable African-American heroes;
 Whereas Araminta Ross, better known as Harriet Tubman, was born into slavery in Maryland and escaped to freedom in the North in 1849 to become the most famous conductor on the Underground Railroad;
 Whereas Araminta Ross was a leading abolitionist before the American Civil War and also helped the Union Army during the war, working as a spy among other roles;
 Whereas Araminta Ross, a Black woman, was the first woman to lead an armed expedition during the Civil War;
 Whereas Araminta Ross guided the Combahee River Raid, which liberated more than 700 slaves in South Carolina;
 Whereas Powhatan Beaty was born a slave in Richmond, Virginia, in 1837; Whereas when the Civil War broke out, Beaty enlisted in the Union army;
 Whereas Powhatan Beaty, a Black man, was quickly promoted to sergeant and oversaw 47 other Black recruits in noncombat jobs;
 Whereas in September 1864, Beaty’s division attacked the enemy at Chaffin’s farm, near Richmond, Virginia;
 Whereas with all of the unit’s officers and most of its enlisted men dead or wounded, Beaty took over and led a second charge, driving the enemy back;
 Whereas for his heroism, Beaty was awarded the Medal of Honor; Whereas during the Civil War, approximately 40,000 African Americans were killed in action;
 Whereas Benjamin Oliver Davis, Sr., entered the military service on July 13, 1898, during the Spanish-American War as a temporary first lieutenant of the 8th United States Volunteer Infantry;
 Whereas on June 18, 1899, he enlisted as a private in the 9th Calvary of the Regular Army; Whereas Davis eventually came under the command of Charles Young, whom at the time was the only African-American Officer serving in the U.S. military;
 Whereas Young took Davis under his tutelage and helped him to prepare to take his officer candidate test;
 Whereas in only two years, he rose to sergeant major and earned a commission as a second lieutenant in 1901;
 Whereas Benjamin Oliver Davis, a Black man, rose through the ranks and became the first African American to achieve the rank of brigadier general in the U.S. military;
 Whereas during World War I, approximately 800 African Americans were killed in action; Whereas Doris Miller enlisted in the U.S. Navy as a Mess Attendant where he served on the USS West Virginia when the Japanese attacked Pearl Harbor on December 7, 1941;
 Whereas Miller was assigned to carry the wounded sailors to safer quarters; Whereas he returned to the deck and picked up a 50-caliber Browning antiaircraft machine gun that he had never been trained to shoot and managed to shoot down enemy aircraft;
 Whereas Doris Miller, a Black man, was commended by the Secretary of the Navy and became the first African American to be presented with the Navy Cross;
 Whereas before 1940, African Americans were barred from flying for the U.S. military; Whereas civil rights organizations and the Black press exerted pressure on President Roosevelt, which resulted in the formation of the Tuskegee Airmen based in Tuskegee, Alabama, in 1941;
 Whereas the Tuskegee Airmen included pilots, navigators, bombardiers, maintenance and support staff, instructors, and the personnel who kept the planes and pilots in the air;
 Whereas the Black Tuskegee Airmen overcame segregation and prejudice to become one of the most highly respected fighter groups of World War II;
 Whereas the Tuskegee Airmen’s achievements helped pave the way for full integration of the U.S. military;
 Whereas during World War II, approximately 700 African Americans were killed in action; Whereas Cornelius Charlton, a career military man, served in the Army during the Korean War;
 Whereas on June 2, 1951, his platoon encountered heavy resistance while attempting to take Hill 543 and the leader of his platoon was wounded;
 Whereas Charlton took command, regrouped his men and led an assault on the hill; Whereas he single-handedly attacked and disabled the last remaining enemy gun encampments;
 Whereas he subsequently died from the wounds inflicted by a grenade but he is credited with saving much of his platoon;
 Whereas Cornelius Charlton, a Black man, posthumously received the Medal of Honor for his actions near Chipo-ri, South Korea;
 Whereas African Americans literally fought for the right to die in defense of their country; Whereas in the face of injustices, many African Americans distinguished themselves with their commitment to the noble ideas upon which the United States was founded and courageously fought for the rights and freedom of all Americans;
 Whereas the preservation and teaching of Black history are nationally recognized due to the efforts of Dr. Carter G. Woodson and his establishment of Negro History Week, the precursor to Black History Month;
 Whereas Black History Month, which represents Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history, started through the Journal of Negro History, published by Woodson’s Association for the Study of African-American Life and History; and
 Whereas the month of February is officially celebrated as Black History Month, which dates back to 1926 when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans: Now, therefore, be it
	
 That— 1.Short titleThis resolution may be cited as the Original Black History Month Resolution of 2018.
 2.Recognizing and celebrating Black History MonthCongress— (1)recognizes the significance of Black History Month as an important time to acknowledge and celebrate the contributions of African Americans in the Nation’s history, and encourages the continued celebration of this month to provide an opportunity for all peoples of the United States to learn more about the past and to better understand the experiences that have shaped the Nation;
 (2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the Nation; and
 (3)encourages all States to include in their year-round educational curriculum the history and contributions of African Americans in the United States and around the world.
			